Citation Nr: 9923518	
Decision Date: 08/19/99    Archive Date: 08/26/99

DOCKET NO.  94-31 775A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for a left hip disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from July 1948 to 
November 1951.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 1994 rating decision by the 
Department of Veterans Affairs (VA) Huntington, West 
Virginia, Regional Office (RO), which denied the veteran 
entitlement to service connection for a left hip disorder.


FINDING OF FACT

The veteran has not presented medical evidence tending to 
show that his left hip disorder is attributable to military 
service.


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim for 
entitlement to service connection for a left hip disability.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes that the veteran's service medical records 
have been associated with his claims folder.  These records 
include the veteran's medical examination for service 
separation, chronological medical treatment provided to him 
therein and findings of a physical evaluation board in late 
1951, which recommended his discharge from the service by 
reason of physical disability resulting from problems with 
his ears.  These records are negative for complaints, 
findings and/or diagnoses of a hip disability.

On the veteran's initial post service VA examinations in May 
1955 and September 1960, he made no reports of any hip injury 
and there are no complaints referable to his hips.  Clinical 
findings on these examinations focused on his problems with 
otitis media and decreased hearing.

The veteran was hospitalized at a VA medical center beginning 
in April 1980 with complaints of left hip pain since November 
1978.  X-rays of his left hip were interpreted to reveal 
evidence of degenerative arthritis, with avascular necrosis 
of the head of the femur.  The veteran was initially treated 
conservatively with various arthritic medications.  His 
symptoms, however, gradually worsened and he consequently 
underwent a total left hip replacement.

Subsequent VA treatment records show that in August 1993 the 
veteran was evaluated for continuing complaints of left hip 
pain.  Clinical and radiological evaluation disclosed that 
the veteran walked with a limp and had tenderness over the 
left hip but was otherwise essentially within normal limits.  
He was provided medications to include Tylenol and Motrin.  
VA hospital discharge summaries and progress notes show that 
the veteran had a revision of both the femoral and acetabular 
components of his left hip replacement in June 1996.

Analysis.

Service connection may be granted for a disability arising 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  Service connection 
for certain chronic diseases, including arthritis, will be 
presumed if the condition is manifested to a compensable 
degree within a year after service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1998).

The threshold question in regard to the issue of service 
connection for a left hip disorder is whether the veteran has 
met his burden of submitting evidence of a well-grounded 
(i.e. plausible) claim.  If not, the claim must fail and 
there is no duty to assist him in its development.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).

The United States Court of Appeals for Veterans Claims 
(Court) has held that a veteran must submit evidence, not 
just allegations, in order for a claim to be considered well 
grounded.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  
When, as in this case, the issue involves a question of 
medical diagnosis or causation, medical evidence is required 
to make the claim well grounded.  Grottveit v. Brown, 5 Vet. 
App. 609 (1993).  Lay statements by the veteran, regarding 
questions of medical diagnosis and causation, are not 
sufficient to establish a well-grounded claim, as he is not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).

In summation, according to a decision of the Court, a well-
grounded claim requires competent medical evidence of current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and a nexus between the inservice injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498, 506 (1996).

In this case, the veteran's service medical records do not 
identify any evaluation and/or treatment for a left hip 
disorder and/or injury.  Since a left hip disorder is not 
shown in service, left hip arthritis is not shown within the 
first post service year and a clinically documented left hip 
disorder is first shown approximately three decades after 
service, competent medical evidence is required to link any 
currently demonstrated hip disorder to service, otherwise the 
claim is not well grounded.  Caluza, supra.  None of the 
medical evidence provides this linkage.  The veteran's own 
statements, although presumed to be credible and competent to 
provide an account of observed symptoms, are not competent in 
regard to the etiology of his left hip disorder.  See Falzone 
v. Brown, 8 Vet. App. 398 (1995).

The veteran contends that he has a left hip disorder as a 
result of injury he sustained from being "blown out of a 
foxhole" during the Korean War.  The Board observes that the 
veteran in this case is arguably a combat veteran and, thus, 
entitled to have his report of injury to his hip in service, 
accepted as sufficient to establish that fact.  See 
38 U.S.C.A. § 1154(b) (West 1991).  However, 38 U.S.C.A. 
§ 1154(b) does not establish service connection for a combat 
veteran.  It merely aids the combat veteran by relaxing the 
adjudicative evidentiary requirement for determining what 
happened in service.  See Caluza at 508.  Medical evidence is 
still required to establish a nexus between the veteran's 
left hip disorder and any left hip injury in service.  See 
Libertine v. Brown, 9 Vet. App. 521 (1996).  That element is 
missing in this case.

The record contains no competent evidence connecting the 
veteran's current left hip disorder with his military 
service.  Lay statements from the veteran including his 
statements that physicians in service told him that he would 
be consumed by arthritis in his left hip are not sufficient 
to establish a well-grounded claim for service connection.  
"A layman's account, filtered as it was through a layman's 
sensibilities, or what a doctor purportedly said is simply 
too attenuated and inherently unreliable to constitute 
medical evidence."  See Robinette v. Brown, 8 Vet. App. 69, 
78 (1995).  Without competent evidence relating the veteran's 
current left hip disability to service, the veteran's claim 
for service connection for a left hip disorder is not well 
grounded.  Accordingly, the claim must be denied.

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 
38 U.S.C.A. § 5103(a) (West 1991) to advise a claimant of 
evidence needed to complete his application.  This obligation 
depends on the particular facts in the case and extent to 
which the Secretary has advised the claimant of the evidence 
necessary to be submitted on a VA benefits claim.  Robinette, 
supra.  Here, unlike the situation in Robinette, the veteran 
has not put the VA on notice of the existence of any specific 
particular piece of information, not already on file, that if 
submitted could make the claim well grounded.  See also Epps 
v. Brown, 9 Vet. App. 341 (1996).










ORDER

The claim for service connection for a left hip disorder is 
denied as not well grounded.



		
	J. E. DAY
	Member, Board of Veterans' Appeals




 

